Citation Nr: 0926838	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for eczema, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to 
November 1988.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2004 
rating decision of the VA Regional Office in Muskogee, 
Oklahoma that denied a compensable evaluation for service-
connected eczema.  During the pendency of the appeal, the 
disability evaluation for eczema was increased to 10 percent 
by rating action dated in August 2004.

The case was remanded by a decision of the Board dated in 
November 2007.

Following review of the record, the case is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran avers that his service-connected skin disorder 
affects at least 40 percent of his torso and he has submitted 
documentation showing that he has been prescribed 
corticosteroids and immuno-suppressive drugs in this regard.  
A statement dated in June 2009 portrays a more severe 
disability picture with respect to the service-connected skin 
disorder.

At the outset, the Board notes that following the most recent 
supplemental statement of the case in May 2009, additional 
evidence was received showing treatment for skin symptoms.  
The Board observes that while a few of the clinic notes are 
duplicates of previously reviewed evidence in the record, 
some are not and are pertinent to the claim of entitlement to 
an increased rating for eczema.  He has also submitted 
pictures of the condition that are not very clear.  Neither 
the Veteran nor his representative has waived consideration 
of the evidence by the agency of original jurisdiction.  The 
Board cannot consider this evidence in the first instance. 
See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2007).  Therefore, 
due process requires that this case be returned to the RO for 
a supplemental statement of the case.

The record reflects that the appellant was most recently 
afforded a VA compensation examination for skin purposes in 
April 2009.  In a statement received in June 2009, the 
Veteran voices extreme dissatisfaction with the circumstances 
and execution of the evaluation, noting that he was not 
examined in a clinical setting, was afforded only a very 
brief and cursory examination by an examiner who only looked 
at his back from about five feet away, did not look at all of 
the areas of inflammation, and admitted that she was focused 
on other tasks at the time.  

Review of the post remand May 2009 VA compensation skin 
examination report indeed reflects that it is cursory, and 
that the examiner did not adequately or fully respond to the 
questions presented in the November 2007 remand, or to the 
RO's subsequent instructions in this regard.  The dermatology 
examiner indicated that the claims file was reviewed but she 
did not comment on any pertinent records, and did not relate 
any detailed history gained by a review of the record.  
Significantly, the examiner did not provide an adequate 
opinion as to the current status, severity or frequency of 
eczema, did not discuss whether systemic therapy was required 
and for how long during the past twelve-month period, and did 
not fully describe all the objective findings, to include all 
of the areas affected by eczema as stipulated in the Board's 
remand and the RO's instructions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated 
that if the Board proceeds with final disposition of an 
appeal and the remand orders have not been complied with, the 
Board itself errs in failing to ensure compliance. Id.  As 
indicated above, the development sought by the Board with 
regard to the issue of entitlement to an increased rating for 
eczema has not been adequately or fully completed.  It is 
therefore found that the May 2009 VA compensation examination 
report is inadequate for adjudication purposes.  Under these 
circumstances, another VA dermatology examination, to include 
a comprehensive clinical report, photographs, and medical 
opinions should be rescheduled. See 38 C.F.R. § 19.9 (2009).

The fulfillment of the VA's statutory duty to assist the 
Veteran includes providing additional VA examination when 
warranted, and conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one. See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be 
scheduled for a VA dermatology 
examination to ascertain the 
current status of the service-
connected eczema (preferably by an 
examiner who has not seen him 
previously).  The claims file and 
a copy of this remand must be made 
available to the physician 
designated to examine the Veteran.  
The examiner should indicate 
whether or not the claims folder 
is reviewed.  All indicated tests 
and studies should be conducted 
and clinical findings should be 
reported in a comprehensive and 
detailed narrative format.  
Photographs of the affected areas 
should be obtained.  The examiner 
should describe the manifestations 
of the veteran's service-connected 
eczema in accordance with the 
rating criteria for evaluation of 
the condition.  The RO should 
provide the examiner with the 
pertinent instructions and rating 
criteria.

2.  The Veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

